 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
STAAR Surgical Company, a Delaware corporation (the “Company”), has granted to
the Participant an award of restricted stock units (“Restricted Stock Units” or
“RSUs”) under the Company’s Amended and Restated 2003 Omnibus Equity Incentive
Plan, as amended from time to time (the “Plan”). Each vested Restricted Stock
Unit represents the right to receive one share of Common Stock (“Share”) to
purchase the number of Shares indicated in the Grant Notice. Capitalized terms
not specifically defined herein shall have the meanings specified in the Plan
and Grant Notice.

 

ARTICLE I.

 

GENERAL

 

1.1              Incorporation of Terms of Plan. The RSUs are subject to the
terms and conditions of the Plan, which are incorporated herein by reference. In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan shall control.

 

ARTICLE II.

 

GRANT OF RESTRICTED STOCK UNITS

 

2.1              Grant of RSUs. Pursuant to the Grant Notice and upon the terms
and conditions set forth in the Plan and this Agreement, effective as of the
Grant Date set forth in the Grant Notice, the Company hereby grants to the
Participant an award of RSUs under the Plan in consideration of the
Participant’s past and/or continued employment with or service to the Company or
any Affiliates and for other good and valuable consideration.

 

2.2              Unsecured Obligation to RSUs. Unless and until the RSUs have
vested in the manner set forth in Article 2 hereof, the Participant will have no
right to receive Common Stock under any such RSUs. Prior to actual payment of
any vested RSUs, such RSUs will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.

 

2.3              Vesting Schedule. Subject to Section 0 hereof, the RSUs shall
vest and become nonforfeitable with respect to the applicable portion thereof
according to the vesting schedule set forth in the Grant Notice (rounding down
to the nearest whole Share).

 

2.4              Consideration to the Company. In consideration of the grant of
the award of RSUs pursuant hereto, the Participant agrees to render faithful and
efficient services to the Company or any Affiliate. .

 

2.5              Forfeiture, Termination and Cancellation upon Termination of
Service. Notwithstanding any contrary provision of this Agreement or the Plan,
upon the Participant’s termination of Service for any or no reason, all
Restricted Stock Units which have not vested prior to or in connection with such
termination of Service (after taking into consideration any accelerated

 

vesting which may occur in connection with such termination of Service (if any))
shall thereupon automatically be forfeited, terminated and cancelled as of the
applicable termination date without payment of any consideration by the Company,
and the Participant, or the Participant’s beneficiary or personal
representative, as the case may be, shall have no further rights hereunder. No
portion of the RSUs which has not become vested as of the date on which the
Participant incurs a termination of Service shall thereafter become vested.

 



 

 

 

2.6              Issuance of Common Stock upon Vesting.

 

(a)                Within 15 business days following the Committee’s
certification of the Revenue Goal for the Measurement Period in the fiscal year
following the end of the Measurement Period, but in no event later than March
15th of such fiscal year (the “Settlement Date”), the Company shall settle
vested RSUs by delivering to the Participant (or any transferee permitted under
Section 3.2 hereof) a number of Shares (either by delivering one or more
certificates for such Shares or by entering such Shares in book entry form, as
determined by the Company in its sole discretion) equal to the number of RSUs
subject to this Award that vested. Notwithstanding the foregoing, in the event
Shares cannot be issued pursuant to Section 18(f) of the Plan, the Shares shall
be issued pursuant to the preceding sentence as soon as administratively
practicable after the Committee determines that Shares can again be issued in
accordance with such Section.

 

(b)               As set forth in Section 18(a) of the Plan, the Company shall
have the authority and the right to deduct or withhold, or to require the
Participant to remit to the Company, an amount sufficient to satisfy all
applicable federal, state and local taxes required by law to be withheld with
respect to any taxable event arising in connection with the Restricted Stock
Units. The Company shall not be obligated to deliver any new certificate
representing Shares to the Participant or the Participant’s legal representative
or enter such Shares in book entry form unless and until the Participant or the
Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of the Participant resulting from the grant or vesting of the Restricted
Stock Units or the issuance of Shares.

 

2.7              Conditions to Delivery of Shares. The Shares deliverable
hereunder may be either previously authorized but unissued Shares, treasury
Shares or issued Shares which have then been reacquired by the Company. Such
Shares shall be fully paid and nonassessable. The Company shall not be required
to issue or deliver any certificates or make any book entries evidencing Shares
deliverable hereunder prior to fulfillment of the conditions set forth in
Section 18(f) of the Plan.

 

2.8              Rights as Stockholder. The holder of the RSUs shall not be, nor
have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the RSUs and any Shares underlying the RSUs and deliverable hereunder unless
and until such Shares shall have been issued by the Company and held of record
by such holder (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date the Shares are issued, except as provided in Section 15 of the Plan.

 

ARTICLE III.

 

OTHER PROVISIONS

 

3.1              Administration. The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the RSUs.

 



 

 

 

3.2              Grant is Not Transferable. During the lifetime of the
Participant, the RSUs may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Committee, pursuant to a domestic relations order as defined
by the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended from time to time, or the rules thereunder. Neither the RSUs nor any
interest or right therein shall be liable for the debts, contracts or
engagements of the Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

3.3              Tax Consultation. The Participant understands that the
Participant may suffer adverse tax consequences in connection with the RSUs
granted pursuant to this Agreement (and the Shares issuable with respect
thereto). The Participant represents that the Participant has consulted with any
tax consultants the Participant deems advisable in connection with the RSUs and
the issuance of Shares with respect thereto and that the Participant is not
relying on the Company for any tax advice.

 

3.4              Adjustments. The Participant acknowledges that the RSUs are
subject to modification and termination in certain events as provided in this
Agreement and Article 17 of the Plan.

 

3.5              Notices. Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the Company’s principal office, and any notice to be
given to the Participant shall be addressed to the Participant at the
Participant’s last address reflected on the Company’s records. Any notice shall
be deemed duly given when sent via email or when sent by reputable overnight
courier or by certified mail (return receipt requested) through the United
States Postal Service.

 

3.6              Participant’s Representations. If the Shares issuable hereunder
have not been registered under the Securities Act or any applicable state laws
on an effective registration statement at the time of such issuance, the
Participant shall, if required by the Company, concurrently with such issuance,
make such written representations as are deemed necessary or appropriate by the
Company and/or its counsel.

 

3.7              Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

3.8              Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

3.9              Conformity to Securities Laws. The Participant acknowledges
that the Plan and this Agreement are intended to conform to the extent necessary
with all provisions of the Securities Act of 1933, as amended, and the Exchange
Act and any other applicable law. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the RSUs are granted, only in such
a manner as to conform to such laws. To the extent permitted by such laws, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws.

 

3.10          Amendment, Suspension and Termination. To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board; provided, however, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the RSUs in any material way without the
prior written consent of the Participant.

 



 

 

 

3.11          Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth in Section 3.2 hereof, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.

 

3.12          Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable laws, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

3.13          Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and the Participant with respect to the subject matter hereof.

 

3.14          Section 409A. Notwithstanding any other provision of the Plan,
this Agreement or the Grant Notice, the Plan, this Agreement and the Grant
Notice shall be interpreted in accordance with the requirements of Section 409A
of the Code. The Committee may, in its discretion, adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate to
comply with the requirements of Section 409A of the Code.

 

3.15          Limitation on Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. The Plan, in and of
itself, has no assets. Participant shall have only the rights of a general
unsecured creditor of the Company and its Affiliates with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Common Stock as a general unsecured
creditor with respect to RSUs, as and when payable hereunder.

 

3.16          Not a Contract of Service Relationship. Nothing in this Agreement
or in the Plan shall confer upon the Participant any right to continue to serve
as an Employee or other service provider of the Company or any of its affiliates
or shall interfere with or restrict in any way the rights of the Company and its
affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an affiliate and the Participant.

 



 

 